

Exhibit 10.4
AWARD AGREEMENT
SENSATA TECHNOLOGIES HOLDING PLC (the “Company”)
RESTRICTED STOCK UNITS
Date: %%OPTION_DATE,’Month DD, YYYY’%-% (“Grant Date”)
Issue to:
%%FIRST_NAME%-% %%LAST_NAME%-% (“Participant”)
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% Restricted Stock Units of the Company
(the “Units”). Each Unit represents the right to receive one Ordinary Share, par
value €0.01 per Ordinary Share.
The Units are “Other-Stock-Based Awards” as such term is defined in the
Company’s 2010 Equity Incentive Plan, as may be amended from time to time (the
“Plan”), and such Units are subject to all of the terms and conditions set forth
below and in the Plan in effect from time to time. Any capitalized term used
herein and not otherwise defined shall have the meaning ascribed to such term in
the Plan. For valuable consideration, receipt of which is acknowledged,
Participant agrees to the following additional terms and conditions.
Unit Terms and Conditions
1.Plan Incorporated by Reference. This Award is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan. This Agreement does not set
forth all of the terms and conditions of the Plan, which are incorporated herein
by reference. The Committee administers the Plan and its determinations
regarding the operation of the Plan are final and binding. Copies of the Plan
may be obtained upon written request without charge from the Legal Department of
the Company.
2.Restricted Stock Unit. Each Unit represents the right to receive one Ordinary
Share, subject to the fulfillment of the vesting conditions.
3.Vesting of Units; Issuance of Ordinary Shares. Subject to Section 4 below, the
Units shall vest in three equal installments on the first, second and third
anniversary of the Grant Date as follows (each a “Vesting Date”).
Vesting Dates


Cumulative Percentage of Units Vested
First Vesting Date: ________, 2021
Second Vesting Date: ________, 2022
Third Vesting Date: ________, 2023
1/3 or 33.3%
1/3 or 33.3%
1/3 or 33.4%

4.Vesting on Termination of Employment, Death, Disability, Retirement and Change
in Control.
a.General. Unless otherwise provided in this Section 4, any unvested Units shall
be forfeited immediately upon the date that Participant terminates his or her
Service or otherwise ceases to be a Participant Eligible to Vest (“Termination
Date”). Unless otherwise expressly provided in this Award Agreement or
determined by the Committee or its designee, Participant’s right to vest in the
Unit under the Plan, if any, will terminate as of such Termination Date and will
not be extended by any notice period.




--------------------------------------------------------------------------------



b.Participant’s Death. Notwithstanding any provision in the Plan to the
contrary, if a Participant dies while providing Service, all unvested Units
shall immediately vest in full. The vested portion of the Units shall be
delivered to the executor or administrator of Participant’s estate or, if none,
to the person(s) entitled to receive the vested Units under Participant’s will
or the laws of descent or distribution.
c.Participant’s Disability. Notwithstanding any provision in the Plan to the
contrary, if a Participant terminates Service due to Disability, all unvested
Units shall vest in full.
d.Participant’s Retirement. If the Participant’s status as an employee of the
Company and all Affiliates terminates by reason of a Covered Retirement, as
defined below, unvested Units will remain outstanding and continue to vest and
be settled on each remaining Vest Date without regard to the requirement that
the Participant be employed by the Company and all Affiliates. For purposes
hereof, a “Covered Retirement” is the voluntary termination of an employee of
the Company or an Affiliate who retires with the agreement of the Company and
such employee has provided not less than six months prior notice of his or her
intent to retire from the Company or an Affiliate; provided, however, the
Committee may waive the six-month notice period or allow an earlier retirement
date with the consent of the Participant. Notwithstanding the foregoing, the
definition of a Covered Retirement shall not include any retirement of Service
that occurs prior to the First Vesting Date.
e.Qualifying Termination. Upon a Qualifying Termination, unvested Units that
otherwise would have vested within six months of the Participant’s Termination
Date shall vest in full on the Participant’s Termination Date. Qualifying
Termination shall mean, with respect to the Participant, an involuntary
termination of employment with the Company or its Affiliates other than a
termination by reason of death, Disability, Covered Retirement, Change in
Control, or for Cause.
f.Change in Control. In the event of a Change in Control, the Units will convert
to Units of the acquiring entity or continuing entity, as applicable, and vest
in accordance with the schedule set forth above; provided, however, that the
Units
(i) Will automatically accelerate and vest in full if within the 24-month period
following the Change in Control, the Participant is terminated by the Company or
continuing entity or any of its Affiliates without Cause;
(ii) Will automatically accelerate and vest in full at the Change in Control if
this Award Agreement is not assumed or replaced by the acquirer/continuing
entity.


5.Award and Units Not Transferable. This Award and the Units are not
transferable by the Participant.
6.No Security Participant Rights. Participant shall have no rights as a security
Participant with respect to the Ordinary Shares issuable upon vesting thereof
until the earlier of the date on which such Ordinary Shares are identified on
the share register(s) of the Company and the date on which a certificate is
issued to such Participant representing such Ordinary Shares.
7.No Dividends. Participant shall not be entitled to receive dividends or
dividend equivalents with respect to the number of unvested Ordinary Shares
covered by the Units.
8.Taxes. The Participant acknowledges that the Company has the right to require
Participant to remit to the Company an amount sufficient to satisfy his or her
minimum federal, state, local and foreign withholding tax requirements, or to
deduct from all payments under the Plan amounts sufficient to satisfy such
withholding tax requirements. Participant further acknowledges that the
2




--------------------------------------------------------------------------------



ultimate liability for all federal, state, local and foreign income taxes,
social insurance, payroll tax, or other tax-related items related to the
Participant’s participation in the Plan is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company.
With respect to a Participant whose status as an employee of the Company
terminates by reason of Covered Retirement, the Company may, in its discretion,
accelerate the vesting and settlement of a portion of the Units to the extent
necessary to pay the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2) of the Code and to pay the income
tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provision of applicable state, local or foreign tax
laws as a result of the payment of the FICA tax, and to pay the additional
income tax at source on wages attributable to the pyramiding section 3401 wages
and taxes; provided that the total payment under this acceleration provision
cannot exceed the aggregate of the FICA tax amount, and the income tax
withholding related to such FICA amount (as permitted under Treasury Regulation
Section 1.409A-3(j)(4)(vi); and provided further that any RSUs vested and
settled in accordance with this Section will reduce, share-for-share, that
portion of the Award that would vest on the immediately following Vest Date.
Participant authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the Participant’s tax obligations that
must be withheld by the Company and/or its Affiliates by withholding in Ordinary
Shares to be issued upon vesting of the Units, or in the sole discretion of the
Company, by any other appropriate method. The Company shall delay the issuance
of any Ordinary Shares upon any Vest Date to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to “specified
employees” as a result of their separation from service) to the date that is six
months and one day following the date of the Participant’s separation from
service (or shorter period ending on the date of the Participant’s death
following such separation).
9.Securities and Other Laws. It shall be a condition to the Participant’s right
to receive the Ordinary Shares hereunder that the Company may, in its
discretion, require (a) that the Ordinary Shares shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the Ordinary Shares shall be in effect,
or (ii) in the opinion of counsel for the Company, the proposed issuance and
delivery of the Ordinary Shares to the Participant shall be exempt from
registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such
Ordinary Shares by the Company shall have been taken by the Company or the
Participant, or both.
10.Discretionary Nature of Benefit; No Right to Continued Employment; No
Entitlement to Future Awards. Participant understands that under the Award
Agreement, grants of Units are made at the complete discretion of the Company
pursuant to the Plan. The offer to participate in the Plan does not constitute
an acquired right. Nothing in this Award Agreement shall confer on any
Participant any right to continue in the employment of the Company or its
Affiliates or interfere in any way with the right of the Company or its
Affiliates to terminate such Participant’s employment at any time for any reason
or to continue such Participant’s present (or any other) rate of compensation.
The grant of an Award to any Participant is a one-time benefit and shall not
create any rights in such Participant to any subsequent Awards by the Company,
no Award hereunder shall be considered a condition of such Participant’s
employment, and no profit with respect to an Award shall be considered part of
such Participant’s salary or compensation under any severance statute or other
applicable law.
11.Data Protection. If Participant is employed outside the European Economic
Area and consent is needed for the collection, processing or transfer of
personal data under applicable local law, the following shall apply:
3




--------------------------------------------------------------------------------



Participant consents to the collection and processing of Personal data relating
to the Participant so that the Company and its Affiliates can fulfill their
obligations and exercise their rights under the Plan and generally administer
and manage the Plan. “Personal data” shall include but may not be limited to,
data about participation in the Plan and securities offered or received,
purchased or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Units were granted,
Participant’s name and address) about the Participant and his or her
participation in the Plan. Participant accepts that the Personal data will be
administered and processed by the Company or any other agent or person
designated by the Company. Participant is entitled to request access to the data
referring to the Participant and held by the Company and to request the
amendment or deletion of such data. Participant also gives express consent to
the Company to transfer and process his/her Personal data to the United States
in accordance with the applicable laws and regulations of the United States even
if the level of Personal data protection in the United States may be lower than
in the Participant’s country. Participant acknowledges that he/she is free to
withdraw his/her consent at any time.
For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, Participant acknowledges that the Company will separately provide
information on the collection, processing and transfer of personal data.
12.Language. Participant acknowledges that the Plan and Award Agreement are
provided in English only and waives his/her right to translated Plan
documentation.
This Award Agreement may be executed in one or more counterparts (including by
means of telecopied signature pages), all of which taken together shall
constitute one and the same Award Agreement.
*    *    *    *
IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has executed this Award Agreement effective as of the date first above
written.
SENSATA TECHNOLOGIES HOLDING PLC
By:


__________________________
Name:     Jeff Cote
Title:    CEO & President


Accepted and Agreed:
____________________________
%%FIRST_NAME%-% %%LAST_NAME%-%
4


